Citation Nr: 1044497	
Decision Date: 11/29/10    Archive Date: 12/03/10

DOCKET NO.  08-31 904	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for 
degenerative disc disease, L5-S1, effective January 3, 2006 
through October 19, 2009.

2.  Entitlement to a rating in excess of 20 percent for 
degenerative disc disease, L5-S1, effective October 20, 2009.

3.  Entitlement to a rating in excess of 10 percent for 
degenerative joint disease of the left knee, status post medial 
meniscectomy.

4.  Entitlement to a rating in excess of 10 percent for 
degenerative changes of the right knee.


REPRESENTATION

Appellant represented by:	The American Legion

WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

Harold A. Beach


INTRODUCTION

The Veteran served on active duty from October 1983 to November 
1998.

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from an October 2007 rating decision by the RO in St. 
Petersburg, Florida.  In April 2009, the Veteran testified at a 
hearing before the undersigned at the RO.  


FINDINGS OF FACT

1.  Prior to October 20, 2009, the preponderance of the competent 
and credible evidence of record is against finding that the 
Veteran's back disorder is manifested by incapacitating episodes 
of having a total duration of at least 2 weeks during the past 12 
months; or, even taking into account his complaints of pain, is 
manifested by forward flexion of the thoracolumbar spine limited 
to less than 60 degrees; a combined range of motion of the 
thoracolumbar spine limited to less than 120 degrees; muscle 
spasm or guarding severe enough to result in an abnormal gait or 
abnormal spinal contour such as scoliosis, reversed lordosis, or 
abnormal kyphosis; or at least mild incomplete paralysis of the 
sciatic nerve.  

2.  Since October 20, 2009, the preponderance of the competent 
and credible evidence of record is against finding that the 
Veteran's back disorder is manifested by incapacitating episodes 
of having a total duration of at least 4 weeks during the past 12 
months; or, even taking into account his complaints of pain, is 
manifested by forward flexion of the thoracolumbar spine 30 
degrees or less; favorable ankylosis of the entire thoracolumbar 
spine; or at least mild incomplete paralysis of the sciatic 
nerve.

3.  The preponderance of the competent and credible evidence of 
record is against finding that the Veteran's degenerative joint 
disease of the left knee, status post medial meniscectomy, even 
taking into account his complaints of pain, is manifested by 
flexion limited to 45 degrees and/or extension limited to 10 
degrees or by slight instability at any time during the pendency 
of the appeal.

4.  The preponderance of the competent and credible evidence of 
record is against finding that the Veteran's degenerative changes 
of the right knee, even taking into account his complaints of 
pain, is manifested by flexion limited to 45 degrees and/or 
extension limited to 10 degrees or by slight instability at any 
time during the pendency of the appeal.


CONCLUSIONS OF LAW

1.  Prior to October 20, 2009, the criteria were not met for a 
rating in excess of 10 percent for degenerative disc disease, L5-
S1.  38 U.S.C.A. §§ 1155, 5100, 5102, 5103, 5103A (West 2002 and 
Supp. 2010); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 
4.59, 4.71a, 4.124a, Diagnostic Code 5243 (2010).

2.  Since October 20, 2009, the criteria have not been met for a 
rating in excess of 20 percent for degenerative disc disease, L5-
S1.  38 U.S.C.A. §§ 1155, 5100, 5102, 5103, 5103A (West 2002 and 
Supp. 2010); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 
4.59, 4.71a, 4.124a, Diagnostic Code 5243 (2010).

3.  The criteria for a rating in excess of 10 percent for 
degenerative joint disease of the left knee, status post medial 
meniscectomy have not been met at any time during the pendency of 
the appeal.  38 U.S.C.A. §§ 1155, 5100, 5102, 5103, 5103A (West 
2002 and Supp. 2010); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.7, 4.10, 
4.40, 4.45, 4.59, 4.71a, Codes 5257, 5259, 5260, 5261 (2010) 
(2010).

4.  The criteria for a rating in excess of 10 percent for 
degenerative changes of the right knee have not been met at any 
time during the pendency of the appeal.  38 U.S.C.A. §§ 1155, 
5100, 5102, 5103, 5103A (West 2002 and Supp. 2010); 38 C.F.R. 
§§ 3.159, 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, 
Codes 5257, 5260, 5261 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist

Under 38 U.S.C.A. § 5102 VA first has a duty to provide an 
appropriate claim form, instructions for completing it, and 
notice of information necessary to complete the claim if it is 
incomplete.  Second, under 38 U.S.C.A. § 5103(a), VA has a duty 
to notify the claimant of the information and evidence needed to 
substantiate and complete a claim, i.e., existence of a current 
disability; the degree of disability, and the effective date of 
any disability benefits.  The appellant must also be notified of 
what specific evidence he is to provide and what evidence VA will 
attempt to obtain.  Third, VA has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim.  This includes 
obtaining all relevant evidence adequately identified in the 
record and, in some cases, affording VA examinations.  
38 U.S.C.A. § 5103A. 

In July 2007, VA received the Veteran's claims, and there is no 
issue as to providing an appropriate application form or 
completeness of the application.  

Following the receipt of that application, the Board finds that 
written notice provided in August 2007, prior to the October 2007 
rating decision, fulfills the provisions of 38 U.S.C.A. § 5103(a) 
including notice of the laws and regulations governing the 
assignment of disability ratings and effective dates as required 
by the United States Court of Appeals for Veterans Claims (Court) 
in Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Moreover, the 
Board finds that even if the above letter failed to provide the 
Veteran with adequate 38 U.S.C.A. § 5103(a) notice, that this 
notice problem does not constitute prejudicial error in this case 
because the record reflects that a reasonable person could be 
expected to understand what was needed to substantiate the claim 
after reading the above letter as well as the rating decision, 
the statement of the case, and the supplemental statement of the 
case.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009).  

VA notified the Veteran of the information and evidence necessary 
to substantiate and complete his claims, including the evidence 
to be provided by the Veteran, and notice of the evidence VA 
would attempt to obtain.  VA informed the Veteran that in order 
to establish an increased rating for his service-connected 
disabilities, the evidence had to show that those disabilities 
had worsened and the manner in which such worsening had affected 
his employment and daily life.  38 U.S.A. § 5103(a).  

Following the notice to the Veteran, VA fulfilled its duty to 
assist him in obtaining identified and available evidence 
necessary to substantiate his claims.  That duty requires VA to 
make reasonable efforts to obtain relevant records (including 
private records) that the Veteran adequately identifies to VA and 
authorizes VA to obtain.  38 U.S.C.A. § 5103A(b)(1).  However, 
the duty to assist is not a one-way street.  Olsen v. Principi, 3 
Vet. App. 480 (1992).  It is the Veteran's responsibility to 
present and support his claim.  38 U.S.C.A. § 5103.  

In this case, VA obtained or ensured the presence of records 
reflecting the Veteran's treatment at VA from September 2006 
through September 2010; VA work excuses; work excuses from G. J. 
H., M.D., dated in November 2008 and February 2009; the Veteran's 
employee absence record for 2009; and reports from D. H., M.D. 
and S. K. J., M.D., dated in February 2010.  Moreover, following 
his September 2010 hearing, the undersigned Acting Veterans Law 
Judge held the record open for 30 days so that the Veteran could 
submit additional treatment records.  To date, those records have 
not been received.  
 
In August 2007 and April 2010, VA also examined the Veteran to 
determine the extent of impairment due to his service-connected 
low back and knee disabilities.  The VA examinations show that 
the examiners interviewed and examined the Veteran, documented 
his current medical conditions, and rendered appropriate 
diagnoses and opinions consistent with the remainder of the 
evidence of record.  Although the claims file was not provided to 
either examiner for review, the Board notes that the lack of such 
a review was not prejudicial to the Veteran.  Indeed, a review of 
the claim file is not required in every case.  Vet. Aff. Op. Gen. 
Couns. Prec. 20-95 (Medical Records Review prior to Rating 
Examinations, 62 Fed. Reg. 63,604 (1997)).   In this case, 
because the findings on the VA examinations are, generally, 
consistent with those set forth in the treatment record, the 
Board finds that there is no reason to believe that a review of 
the claims file would have substantially changed the findings on 
the VA examinations.  Therefore, the Board concludes that the VA 
examinations are adequate for evaluation purposes.  See 38 C.F.R. 
§ 4.2 (2009); see also Barr v. Nicholson, 21 Vet. App. 303, 312 
(2007) (holding that when VA undertakes to provide a VA 
examination or obtain a VA opinion, it must ensure that the 
examination or opinion is adequate).

Finally, as noted above, the Veteran had a September 2010 hearing 
before the undersigned Acting Veterans Law Judge.  In March 2010, 
he also had a hearing at the RO before a VA Decision Review 
Officer.  The transcripts of those hearings have been associated 
with the claims folder. 

In sum, the Veteran has been afforded a meaningful opportunity to 
participate in the development of his appeal.  He has not 
identified any outstanding evidence which could support any of 
his claims; and there is no evidence of any VA error in notifying 
or assisting the Veteran that could result in prejudice to him or 
that could otherwise affect the essential fairness of the 
adjudication.  Accordingly, the Board will proceed to the merits 
of the appeal.

The Facts

VA records, dated in September 2006, show that the Veteran was 
treated for dull, non-radiating, constant back and knee pain.  
There was no weakness, incontinence, or numbness noted.  His gait 
and stance were normal, and his sensory and motor processes and 
deep tendon reflexes were normal.  

During the August 2007 VA examination of the Veteran's spine, it 
was noted that he had a history of pain, decreased motion, and 
stiffness.  The course of his back disability had reportedly been 
stable and it was noted that he took non-steroidal anti-
inflammatory medication for pain.  He stated that his response to 
treatment had been fair.  The pain occurred daily and was 
stabbing and burning in nature and of moderate degree.  It 
radiated from the right lower back to the buttocks and upper 
aspect of the right thigh.  The Veteran reportedly had severe 
flare-ups every 3 or 4 months which lasted from one to two weeks.  
The examiner noted that the Veteran had not had any 
incapacitating episodes during the previous 12 months.  It was 
indicated that he had no history of hospitalization or surgery 
for his spine, spinal trauma, urinary abnormalities, numbness, 
paresthesias, leg or foot weakness, falls, or unsteadiness.  In 
addition, there was no history of fatigue, weakness, or spasms.  
The Veteran was reportedly able to walk a quarter mile and did 
not require any devices or aids for his back.  

On examination, the Veteran's posture was normal and he walked 
with a slight limp on the right.  Kyphosis, lumbar flattening, 
and lumbar lordosis were also present.  The Veteran's motor 
processes and sensation were normal.  His knee jerk and ankle 
jerk were 1+, bilaterally.  The plantar responses were also 
normal, bilaterally.  

On further examination, the Veteran demonstrated the following 
range of lumbar spine motion:  flexion, 0 to 70 degrees; 
extension, 0 to 20 degrees; lateral flexion, 0 to 30 degrees, 
bilaterally; and rotation, 30 degrees, bilaterally.  There was 
objective evidence of pain on motion.  There was no additional 
pain or limitations following repetitive motion.  The examiner 
stated that without resorting to speculation, he could not 
determine the specific degree of additional limitation of motion 
during a flare-up, because he had not witnessed a flare-up.  
Imaging studies confirmed the presence of degenerative disc 
disease at L5-S1.

During the August 2007 VA examination, the Veteran reported that 
he was employed full time as a deputy sheriff and that his 
service-connected low back disability had caused him to miss less 
than one week of work during the previous 12 month period.  The 
examiner considered the Veteran's back disability to have a 
significant effect on his occupation, due to decreased mobility, 
problems with lifting and carrying, a lack of stamina, and pain.  
It also had a moderate effect on his usual daily activities of 
performing chores, shopping, exercise, and traveling.  It 
reportedly had no impact on his participation in sports or 
recreation or on his ability to feed, bathe, dress, or groom 
himself or to attend to the wants of nature.  

During the August 2007 examination of the Veteran's knees, it was 
noted that the course of his knee disabilities had reportedly 
been stable and that he took non-steroidal anti-inflammatory 
medication for pain.  He also reported that he frequently wore a 
left knee brace.  In addition, he noted that he had had two 
surgeries on his left knee, including an arthroscopy and 
meniscectomy in 1987 and 1997.  There was no history of right 
knee surgery.  The Veteran reported pain, stiffness, and 
decreased speed of knee motion, bilaterally.  The Veteran denied 
deformity, giving way, instability, weakness, incoordination, 
episodes of dislocation or subluxation, locking episodes, 
effusion, or flare-ups.  

On examination, the Veteran walked with a wide stance and slight 
left-sided limp.  There was no other evidence of abnormal weight 
bearing.  The Veteran's knees were manifested by tenderness and 
painful movement, clicking or snapping, and grinding.  In 
addition, the left knee demonstrated sub-patellar tenderness and 
tender medial and lateral collateral ligaments.  There was no 
crepitation, instability, meniscus abnormality in either knee, or 
ankylosis.  

The following ranges of motion were reported:  left knee flexion, 
0 to 120 degrees; left knee extension to 0 degrees; right knee 
flexion, 0 to 140 degrees, and right knee extension to 0 degrees.  
Range of motion tests were accompanied by objective evidence of 
pain but no additional lost motion with three repetitions.  
Radiographic studies revealed degenerative changes in both of the 
Veteran's knees, much greater on the left.  

The Veteran's knee disabilities had caused him disability had 
caused him to miss less than one week of work during the previous 
12 month period.  They had reportedly had a significant disabling 
affect on his occupational activities, primarily due to decrease 
mobility and pain.  

During the August 2007 VA examination, the Veteran also reported 
that he was employed full time as a deputy sheriff and that his 
service-connected low back disability had caused him to miss 6 
weeks of work during the previous 12 month period.  That 
disability reportedly resulted in decreased concentration, 
decreased mobility, problems with lifting and carrying and had 
increased his absenteeism.  Those disabilities were found to 
prevent the Veteran's participation in sports and to severely 
limit his ability to participate in exercise and recreation.  
They had a moderate effect on his performance of chores, 
shopping, and traveling, and on his ability to feed, bathe, 
dress, or groom himself or to attend to the wants of nature.   

VA work excuses show that the Veteran missed 5 days of work in 
October 2007 due to a knee sprain and pain.  He also was excused 
from work for 3 days in April 2008 and 3 days in September 2008.  
In November 2008, G. J. H., M.D. restricted the Veteran from 
working for 8 days and in February 2009, Dr. H. restricted the 
Veteran from working for 5 days.  The Veteran's records from his 
employer also show that he took 2 days of sick leave in January 
2009, 5 days in April 2009, 2 days in June 2009, 1 day each June 
and July 2009, and 2 days in November 2009.  Other than the 
October 2007 work excuse, the reasons for the Veteran's absences 
were not reported.

In November 2009, a VA magnetic resonance imaging evaluation 
(MRI) revealed L5/S1 disc extrusion, causing severe right 
foraminal stenosis; facet joint degenerative disease at L4-L5 and 
L5-S1; and mild to moderate L4/L5 foraminal narrowing.  

In February 2010, the Veteran's lumbar spine was examined by D. 
H., M.D.  The associated pain was aching, deep, and dull and 
radiated to the right thigh.  The Veteran's pain was aggravated 
by bending, movement, and walking.  The associated symptoms 
included lack of joint motion.  Pertinent negatives included 
bruising, clicking or popping, crepitus, difficulty going to 
sleep, feelings of instability, limping, locking, nighttime 
awakening, numbness, stiffness, swelling, tenderness, tingling or 
prickling, and weakness.  The Veteran stated that he had been 
able to walk and to perform his activities of daily living.  He 
found it difficult to exercise and walk more than 5 to 10 blocks.  

During the February 2010 examination, Dr. H. reviewed the 
Veteran's radiographic studies.  Those from February 2008 showed 
severe end stage arthritic changes with bone on bone articulation 
in the medial compartment and large tricompartmental osteophytes, 
bilaterally.  The right knee showed moderate degenerative changes 
with subchondral sclerosis along the medial side, osteophytes on 
the medial and lateral sides, and thinning of the patellofemoral 
joint.  In September 2008, X-rays of the lumbar spine revealed 
facet arthrosis.  In November 2008, an MRI revealed decreased 
disc hydration at L4-L5 and L5-S1 with a broad-based disc 
protrusion at L5-S1.  In February 2010, X-rays of the Veteran's 
knees showed severe end-stage arthritic changes with bone on bone 
articulation of the medial compartment with large tricomparmental 
osteophytes.  There was a severe varus malalignment.  The right 
knee showed moderate degenerative changes with better maintenance 
of the joint space with small osteophytes in all 3 compartments.

On examination of the lumbar spine in February 2010, Dr. H. 
reported a lumbar prominence to the Veteran's posture and a mild 
spasm.  The lower extremity and paraspinous muscle tone were 
normal.  There was pain on motion of the lumbar spine and 
tenderness to palpation.  Straight leg raising produced back pain 
only.  The Veteran's lumbar spine had 50 percent of normal 
flexion and 25 percent of normal extension.  Lateral flexion was 
50 percent of normal, bilaterally.  Dr. H. characterized the 
Veteran's limitation of extension as severe and his limitation of 
flexion as moderate.  The Veteran had a full painless motion of 
the knees.  The motor and sensory examinations of the lumbar 
spine were grossly intact and the deep tendon reflexes were 
symmetric.  The strength in the Veteran's lower extremities was 
normal at 5/5, except for left knee extension, which was 3+/5.  
The examiner discussed the possibility of a right transforaminal 
epidural injection at L5/S1; however, the Veteran reportedly 
wanted to hold off until the pain got worse.

In February 2010, the Veteran's treating orthopedist, S. K. J., 
M.D. reported that the Veteran had severe end stage arthritis in 
his knees and that he used special braces for relief.  Dr. J. 
noted that the simple activities of daily living were negatively 
affected, and he found it difficult to get around.  His deformity 
and range of motion had reportedly worsened over time.  He was 
able to extend his right knee to 0 degrees and flex it to 120 
degrees.  He was able to extend his left knee to 5 degrees and 
flex it to 110 degrees.  Dr. J. noted that the Veteran would 
undoubtedly require a total knee replacement in the near future.  

In April 2010, the Veteran was reexamined by VA to determine the 
level of impairment attributable to his service-connected low 
back disability and his service-connected knee disabilities.  He 
stated that each of those disabilities was getting progressively 
worse.  He continued to take nonsteroidal anti-inflammatory 
medication for pain.  In addition, he limited his activities and 
always used braces for each knee.  He stated that his response to 
treatment had been poor.  He reported symptoms of pain, 
stiffness, weakness, instability, incoordination, decreased speed 
of joint motion, and repeated effusion.  He denied deformity, 
instability, episodes of dislocation or subluxation, and locking.  
He stated that he had severe, weekly flare-ups lasting from 3 to 
7 days which were precipitated by prolonged standing and walking.  
He stated that during flare-ups, he was much less mobile and 
struggled with activities of daily living such as dressing, 
personal hygiene, household chores, and meal preparation.  The 
Veteran was reportedly able to stand for 15 to 30 minutes and 
able to walk 1/4 mile.  

On examination, the Veteran demonstrated an antalgic gait.  There 
was no other evidence of abnormal weight bearing.  Each knee was 
manifested by tenderness, pain at rest, and guarding of movement.  
In addition, there was evidence of a torn meniscus in each knee 
with tenderness to the medial joint line.  There was no 
crepitation, mass behind either knee, clicks or snaps, grinding, 
instability, locking, effusion, or dislocation.  There was no 
evidence of ankylosis.  The following ranges of knee motion were 
accompanied by objective evidence of pain:  left knee extension 
to 0 degrees and flexion to 40 degrees and right knee extension 
to 0 degrees and flexion to 90 degrees.  Repetitive motion 
produced additional pain and limitation of motion.  The range of 
left knee flexion was reduced to 35 degrees, while the range of 
right knee flexion was reduced to 85 degrees.  The previous X-
rays of the left knee were reviewed and confirmed that there were 
degenerative changes in both knees, much greater on the left.

It was noted that the Veteran continued to be employed full time 
as a deputy sheriff and that his service-connected low back and 
knee disabilities had caused him to miss six weeks of work during 
the previous 12 months.  Those disabilities had reportedly caused 
decreased concentration, decreased mobility, and pain, as well as 
increased absenteeism.  Those disabilities were found to prevent 
the Veteran's participation in sports or exercise and severely 
limited his ability to participate in recreation.  They had a 
moderate effect on his performance of chores, shopping, and 
traveling, and on his ability to feed, bathe, dress, or groom 
himself or to attend to the wants of nature.  

During the April 2010 VA examination of the Veteran's spine, it 
was noted that the Veteran's back was getting progressively 
worse.  He continued to take non-steroidal anti-inflammatory 
medication for pain, and it was noted that in February 2009, he 
had had an epidural steroid injection.  He stated that his 
response to treatment had been poor.  The pain was reportedly 
constant and burning in nature and of a severe degree.  It 
radiated from the right lower back to the posterolateral legs to 
the heel, greater on the right than the left.  

As with his knees, the Veteran stated that he had experienced 
severe, weekly flare-ups lasting from 3 to 7 days which were 
precipitated by prolonged standing or walking or bending at the 
waist.  He stated that during flare-ups, he was much less mobile 
and struggled with activities of daily living such as dressing, 
personal hygiene, household chores, and meal preparation.  The 
Veteran was reportedly able to stand for 15 to 30 minutes and 
able to walk 1/4 mile.  

The Veteran reportedly had severe flare-ups every 3 or 4 months 
which lasted from one to two weeks.  The examiner noted that the 
Veteran had not had any incapacitating episodes during the 
previous 12 months.  It was indicated that the Veteran was 
unsteady in relation to his low back disability.  He had no 
history of hospitalization or surgery for his spine, spinal 
trauma, urinary abnormalities, numbness, paresthesias, leg or 
foot weakness, or falls.  He did report a history of fatigue, 
decreased motion, stiffness, weakness, spasms, and pain.  The 
Veteran was reportedly able to walk a quarter mile and did not 
require any devices or aids for his back.  

On examination, the Veteran's posture was fixed in the flexed 
position, and he continued to walk with an antalgic gait.  Lumbar 
flattening was present.  There were no other abnormal spinal 
curvatures, including thoracolumbar ankylosis.  There were back 
spasms, bilaterally; bilateral guarding, pain with motion, 
tenderness, and weakness.  There was no muscle atrophy.  The 
Veteran's lower extremity strength, was normal at 5/5, and his 
deep tendon reflexes were normal at 2+.  The plantar response was 
also normal, bilaterally.  

On further examination, the Veteran demonstrated the following 
range of lumbar spine motion:  flexion, 0 to 40 degrees; 
extension, 0 to 10 degrees; lateral flexion, 0 to 15 degrees, 
bilaterally; and rotation to 15 degrees, bilaterally.  There was 
objective evidence of pain on motion and additional pain and 
limitation following repetitive motion.  His back flexion was 
reduced to 35 degrees and his extension was limited to 5 degrees.  
The examiner stated that without resorting to speculation, he 
could not determine the specific degree of additional limitation 
of motion during a flare-up, because he had not witnessed a 
flare-up.  The November 2009 MRI was reviewed and the findings 
confirmed.

VA outpatient treatment records, dated in August and September 
2010, show that the Veteran continued to receive treatment for 
his knees and back.  In August 2010, the Veteran had a 
consultation with the Orthopedic Service in regard to his left 
knee.  On examination, he had a normal valgus alignment of his 
knees, and the range of knee motion was from 0 to 120 degrees, 
bilaterally.  There was no effusion and no joint line tenderness.  
Stress testing and drawer's test were negative, and there was no 
grating or grinding in the knee.  

In September 2010, the Veteran was treated by the VA Physical 
Rehabilitation Medicine Service in regard to low back pain and 
continued weakness in his right lower extremity.  It was noted 
that the Veteran ambulated without assistive devices and that he 
was independent in performing his activities of daily living.  On 
examination, there was no edema, erythema, warmth, palpable or 
visible masses, or asymmetry or deformity.  Palpation produced no 
tenderness, and the Veteran's range of lumbosacral spine motion 
was full in all planes.  The motor processes were normal at 5/5, 
and the deep tendon reflexes in the knees and ankles were normal 
at 2+.  The sensory processes were also normal.  Due to the 
Veteran's low back and right lower extremity pain, the 
possibility of an epidural steroid injection, as well as the 
possibility of surgery were considered. 

During his hearings on appeal, the Veteran testified that the 
rating for his service connected degenerative disc disease at L5-
S1 does not adequately reflect the level of impairment caused by 
that disorder.  He stated that his wife rubs his back to 
alleviate the pain and that he must sit in a certain way to take 
the pressure off his back.  He also noted that it precluded him 
from doing many daily activities, such as playing ball with his 
son.  In addition, the Veteran testified that he had flare-ups of 
back pain manifested by burning and numbness radiating into his 
right lower extremity.  He stated that during the last year and a 
half, he had been prescribed bedrest by a physician on a least 3 
occasions.  Therefore, he maintained that an increased rating was 
warranted

The Veteran also seeks entitlement to rating in excess of 10 
percent for his service-connected knee disorders.  During his 
hearings he testified that both knees were painful, they locked, 
and they were manifested by swelling and grinding.  He stated 
that his knee disabilities not only caused him to miss work, they 
compelled his employer to accommodate his knee disabilities, and 
he was transferred to more sedentary employment.  The Veteran 
also testified that his knee disabilities were so incapacitating 
that they caused his family to work harder and assume more of his 
chores.  Therefore, he maintained that an increased rating was 
warranted for each knee.  

The Applicable Law and Regulations

The Veteran seeks entitlement to increased ratings for his 
service-connected low back and knee disabilities.  

Disability evaluations are determined by comparing the 
manifestations of a particular disability with the criteria set 
forth in the Diagnostic Code's of the Schedule for Rating 
Disabilities.  38 U.S.C.A. § 1155, 38 C.F.R. Part 4 (2010).  The 
percentage ratings represent, as far as can practicably be 
determined, the average impairment in earning capacity (in 
civilian occupations) resulting from service-connected 
disability.  38 C.F.R. § 4.1. 

Where there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7. 

In order to evaluate the level of disability and any changes in 
condition, it is necessary to consider the complete medical 
history of the Veteran's condition.  Schafrath v. Derwinski, 
1 Vet. App. 589, 594 (1991).  Where an increase in the level of a 
service-connected disability is at issue, the primary concern is 
the present level of disability.  Francisco v. Brown, 7 Vet. App. 
55 (1994).  However, a veteran may experience multiple distinct 
degrees of disability that might result in different levels of 
compensation from the time the increased rating claim was filed 
until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 
505 (2007).  Therefore, the following analysis is undertaken with 
consideration of the possibility that different ratings may be 
warranted for different time periods. 

In determining the adequacy of assigned disability ratings, 
consideration must be given to factors affecting functional loss.  
DeLuca v. Brown, 8 Vet. App. 202 (1995).  Such factors include a 
lack of normal endurance and functional loss due to pain and pain 
on use, specifically limitation of motion due to pain on use 
including that experienced during flare ups.  38 C.F.R. § 4.40.  
Consideration must also be given to weakened movement, excess 
fatigability, and incoordination, as well as the effects of the 
disability on the Veteran's ordinary activity.  38 C.F.R. § 4.10, 
4.45. 

In evaluating the evidence in any given appeal, it is the 
responsibility of the Board to weigh the evidence and decide 
where to give credit and where to withhold the same and, in so 
doing, accept certain medical opinions over others.  Schoolman v. 
West, 12 Vet. App. 307, 310-11 (1999).  In this regard, the Board 
has been charged with the duty to assess the credibility and 
weight given to evidence.  Davidson v. Shinseki, 581 F. 3d 1313 
(Fed. Cir. 2009); Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. 
Cir. 2007); Buchanan v. Nicholson, 451 F. 3d 1331 (Fed. Cir. 
2006); Charles v. Principi, 16 Vet. App. 370 (2002); Klekar v. 
West, 12 Vet. App. 503, 507 (1999); Wood v. Derwinski, 
1 Vet. App. 190, 193 (1991).  Indeed, the Court has declared that 
in adjudicating a claim, the Board has the responsibility to do 
so.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. 
Derwinski, 2 Vet. App. 614, 618 (1992).  In doing so, the Board 
is free to favor one medical opinion over another, provided it 
offers an adequate basis for doing so.  Evans v. West, 
12 Vet. App. 22, 30 (1998); Owens v. Brown, 7 Vet. App. 429, 433 
(1995).  

The Low Back

The Rating Criteria 

The Veteran's service-connected intervertebral disc syndrome is 
rated in accordance with the criteria set forth in the Formula 
for Rating Intervertebral Disc Syndrome Based on Incapacitating 
Episodes.  38 C.F.R. § 4.71a, Diagnostic Code 5243.  A 20 percent 
rating is warranted for incapacitating episodes of intervertebral 
disc syndrome having a total duration of at least two weeks but 
less than four weeks during the past 12 months.  A 40 percent 
rating was warranted for incapacitating episodes having a total 
duration of at least four weeks but less than six weeks during 
the past 12 months.  A 60 percent rating was warranted for 
incapacitating episodes having a total duration of at least six 
weeks during the past 12 months.  38 C.F.R. § 4.71a, Diagnostic 
Code 5243. 

For the purpose of evaluations under Diagnostic Code 5243, an 
incapacitating episode is a period of acute signs and symptoms 
due to intervertebral disc syndrome that requires bed rest 
prescribed by a physician and treatment by a physician.  Formula 
for Rating Intervertebral Disc Syndrome Based on Incapacitating 
Episodes.  38 C.F.R. § 4.71a, Diagnostic Code 5243, Note 1.  

In addition to the total duration of incapacitating episodes 
noted above, intervertebral disc syndrome may be rated on the 
basis of the following general rating formula:

General Rating Formula for Diseases and Injuries of the Spine

The noted ratings may be assigned with or without symptoms such 
as pain (whether or not it radiates), stiffness, or aching in the 
area of the spine affected by residuals of injury or disease.

A 10 percent rating is warranted when forward flexion of the 
thoracolumbar spine is greater than 60 degrees but not greater 
than 85 degrees; or, when forward flexion of the cervical spine 
is greater than 30 degrees but not greater than 40 degrees; or, 
when the combined range of motion of the thoracolumbar spine 
greater than 120 degrees but not greater than 235 degrees; or, 
when the combined range of motion of the cervical spine greater 
than 170 degrees but not greater than 335 degrees; or, when 
muscle spasm, guarding, or localized tenderness does not result 
in an abnormal gait or abnormal spinal contour; or, when there is 
a vertebral body fracture with loss of 50 percent or more of the 
height.

A 20 percent rating is warranted when Forward flexion of the 
thoracolumbar spine greater than 30 degrees but not greater than 
60 degrees; or, the combined range of motion of the thoracolumbar 
spine not greater than 120 degrees; or, muscle spasm or guarding 
severe enough to result in an abnormal gait or abnormal spinal 
contour such as scoliosis, reversed lordosis, or abnormal 
kyphosis.

A 40 percent rating is warranted when forward flexion of the 
thoracolumbar spine is accomplished to 30 degrees or less; or, 
when there is favorable ankylosis of the entire thoracolumbar 
spine.

Any associated objective neurologic abnormalities, including, but 
not limited to, bowel or bladder impairment are to be evaluated 
separately under an appropriate diagnostic code.  General Rating 
Formula for Diseases and Injuries of the Spine, Note (1).  

Chronic, identifiable neurologic disabilities, such as bowel or 
bladder impairment are rated in accordance with 38 C.F.R. 
§§ 4.114, Diagnostic Codes 7301 to 7354 and 4.115a (2010), while 
chronic, identifiable disability of the peripheral nerves is 
rated in accordance with 38 C.F.R. § 4.124a (2010), Diagnostic 
Codes 8520 to 8540.  

For VA compensation purposes, unfavorable ankylosis is a 
condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion or 
extension, and the ankylosis results in one or more of the 
following: difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; breathing 
limited to diaphragmatic respiration; gastrointestinal symptoms 
due to pressure of the costal margin on the abdomen; dyspnea or 
dysphagia; atlantoaxial or cervical subluxation or dislocation; 
or neurologic symptoms due to nerve root stretching.  Fixation of 
a spinal segment in neutral position (zero degrees) always 
represents favorable ankylosis.  General Rating Formula for 
Diseases and Injuries of the Spine, Note (5).  

Prior to October 20, 2009 

As to an increased rating under Diagnostic Code 5243, a review of 
the evidence discloses that prior to October 20, 2009, the 
Veteran's service-connected degenerative disc disease at L5-S1 
was manifested primarily by pain, decreased motion, and 
stiffness.  However, there was no evidence that such disability 
had been productive of any incapacitating episodes during the 
previous 12 months.  

In this regard, the Board notes that the Veteran had flare-ups or 
exacerbating episodes of back pain and had submitted several 
prescriptions excusing him from work during the period prior to 
October 20, 2009.  Other than a three day absence in October 
2007, due to knee strain, those excuses did not show the reasons 
that the Veteran missed work.  Significantly, they do not show 
that he was prescribed bedrest or that he was, otherwise, 
incapacitated as defined by VA.  The fact that a veteran is 
medically excused from work does not necessarily mean that he or 
she has been required to go to bed.  

Therefore, for the period prior to October 20, 2009, the Veteran 
did not meet the schedular criteria for the assignment of a 
rating in excess of 10 percent on the basis of incapacitating 
episodes under Diagnostic Code 5243.  38 C.F.R. § 4.71a, Hart, 
supra.  However, that determination does not end the inquiry.  
The Board must still consider whether the Veteran is entitled to 
an increased rating under the General Rating Formula for Diseases 
and Injuries of the Spine.

In this case, even when taking into account his complaints of 
pain as per the Courts holding in DeLuca, supra, and as per 
38 C.F.R. §§ 4.40, 4.45, the Veteran was able to flex his spine 
to at least 70 degrees and he had a combined range of lumbar 
spine motion of 210 degrees.  

Therefore, for the period prior to October 20, 2009, the Veteran 
did not meet the schedular criteria for the assignment of a 
rating in excess of 10 percent under the General Rating Formula 
for Diseases and Injuries of the Spine due to limitation of 
motion because forward flexion of the thoracolumbar spine is not 
60 degrees or less or the combined range of thoracolumbar spine 
motion is not 120 degrees or less.  38 C.F.R. § 4.71a, Hart, 
supra.  

As to an increased rating due to muscle spasm or guarding severe 
enough to result in an abnormal gait or abnormal spinal contour 
such as scoliosis, reversed lordosis, or abnormal kyphosis, the 
Veteran walked with a slight limp on the right; however, the 
evidence was consistently negative for any evidence of back 
spasms or guarding.  Although kyphosis, lumbar flattening, and 
lumbar lordosis were reported during the August 2007 VA 
examination, there were no findings that they affected the 
Veteran's posture or gait.  In this regard, the examiner stated, 
specifically, that there was no muscle spasm, localized 
tenderness, or guarding severe enough to be responsible for the 
Veteran's abnormal gait or abnormal spinal contour.  In addition 
the manifestations of the Veteran's low back disability, 
generally, did not have more than a moderate impact on his 
ability to perform his daily activities, and he was fully 
employed as a long-time law enforcement officer.

Therefore, for the period prior to October 20, 2009, the Veteran 
did not meet the schedular criteria for the assignment of a 
rating in excess of 10 percent under the General Rating Formula 
for Diseases and Injuries of the Spine due to muscle spasm or 
guarding.  38 C.F.R. § 4.71a, Hart, supra.  

Given the Veteran's complaints regarding low back pain radiated 
into his right lower extremity, the Board will next considered 
the possibility of a separate rating for paralysis of the sciatic 
nerve under 38 C.F.R. § 4.124a, Diagnostic Code 8520.  See 
General Rating Formula for Diseases and Injuries of the Spine, 
Note (1).  Under 38 C.F.R. § 4.124a, Diagnostic Code 8520 (2010), 
a 10 percent rating is warranted for mild incomplete paralysis of 
the sciatic nerve. 

Although the Veteran complained that his low back pain radiated 
into his right lower extremity and he had a slight limp on the 
right side, on examination his lower extremity strength was full 
with normal muscle tone and no atrophy, and there was no other 
evidence of abnormal weight bearing.  Moreover, his sensory 
processes were also normal.  While his knee jerk and ankle jerk 
were hypoactive at +1, they were equal, bilaterally; and there 
was no evidence of any chronic, identifiable neurologic 
disability associated with those findings.  Indeed, there was no 
evidence that they were productive of mild paralysis of the 
sciatic nerve.  The Veteran was reportedly able to walk a quarter 
mile and did not require any devices or aids for his back.  In 
addition, he was able to stand for 3 to 8 hours with only short 
rest periods.  

As such, the Board finds the preponderance of the evidence is 
against finding at least mild incomplete paralysis of the sciatic 
nerve and a separate rating for a neurologic disability is 
denied.  This is true for the entire period prior to October 20, 
2009.  Hart, supra.  

Since October 20, 2009

As to an increased rating under Diagnostic Code 5243, since 
October 20, 2009, the Veteran reports that his service-connected 
low back disability has gotten progressively worse.  During his 
April 2010 VA examination, he reported that he had missed six 
weeks of work during the prior year.  However, the record remains 
negative for objective evidence of incapacitating episodes as 
defined by VA.  As noted above, the fact that a veteran is 
medically excused from work does not necessarily mean that he or 
she has been required to go to bed.  

Therefore, for the period since October 20, 2009, the Veteran did 
not meet the schedular criteria for the assignment of a rating in 
excess of 20 percent on the basis of incapacitating episodes 
under Diagnostic Code 5243.  38 C.F.R. § 4.71a, Hart, supra.  

As to whether the Veteran is entitled to an increased rating 
under the General Rating Formula for Diseases and Injuries of the 
Spine, the Board notes that the Veteran's claims file do not 
contain a diagnosis of ankylosis of the thoracolumbar spine.  
(Ankylosis is defined as immobility and consolidation of a joint 
due to disease, injury, or surgical procedure.  See Lewis v. 
Derwinski, 3 Vet. App. 259 (1992).)  In the absence of ankylosis, 
the Board may not rate his service-connected disability as 
ankylosis.  Johnston v. Brown, 10 Vet. App. 80 (1997).  
Consequently, a higher evaluation is not warranted for the 
Veteran's service-connected L5-S1 degenerative disc disease 
because of ankylosis.

As to an increased rating due to limitation of motion, a further 
review of the evidence shows that the Veteran's low back 
disability is manifested primarily by stiffness, pain on motion, 
limitation of motion, spasms, guarding, tenderness, and weakness.  
Moreover, he continues to walk with an antalgic gait, and lumbar 
flattening is present.  Although his posture is reportedly fixed 
in the flexed position, the report of the April 2010 VA 
examination shows that even when taking into account his 
complaints of pain as per the Courts holding in DeLuca, supra, 
and as per 38 C.F.R. §§ 4.40, 4.45, the Veteran's had 40 degrees 
of flexions.  Such findings do not meet or more nearly 
approximate the schedular criteria for a rating in excess of 
20 percent under the General Rating Formula for Diseases and 
Injuries of the Spine because forward flexion of the 
thoracolumbar spine is not 30 degrees or less.  38 C.F.R. 
§ 4.71a.

Therefore, for the period since October 20, 2009, the Board finds 
that the Veteran did not meet the schedular criteria for the 
assignment of a rating in excess of 20 percent under the General 
Rating Formula for Diseases and Injuries of the Spine due to 
ankylosis or limitation of motion.  38 C.F.R. § 4.71a, Hart, 
supra.  

Given the Veteran's continued complaints regarding low back pain 
radiated into his right lower extremity, the Board will next 
considered the possibility of a separate rating for paralysis of 
the sciatic nerve under 38 C.F.R. § 4.124a, Diagnostic Code 8520. 

As above, however, the record remains negative for a chronic, 
identifiable neurologic disability, necessitating a rating 
separate from that for his degenerative disc disease.  Although 
the Veteran continues to report pain radiating down his right 
lower extremity, his strength and sensation continue to be normal 
without evidence of muscle atrophy; and, unlike the period prior 
to October 20, 2009, his sensory processes are fully normal.  The 
Board finds that such findings do not meet or more nearly 
approximate the criteria for mild incomplete paralysis of the 
sciatic nerve.  Therefore, the Board finds that a separate 
compensable rating under 38 C.F.R. § 4.124a, Diagnostic Code 8520 
is not warranted.  This is true for the entire period since 
October 20, 2009.  Hart, supra.  

The Knees

The Rating Criteria 

The Veteran's knee disabilities are rated as arthritis.  
Arthritis, substantiated by X-ray findings, is rated in 
accordance with 38 C.F.R. § 4.71a, Diagnostic Code 5003.   
Degenerative arthritis, established by X-ray findings, will be 
rated on the basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved.  38 
C.F.R. § 4.71a, Diagnostic Code 5003.  

The Veteran's left knee disability is rated as the symptomatic 
post operative residuals of the removal of the semilunar 
cartilage.  38 C.F.R. § 4.71a, Diagnostic Code 5259.  However, a 
10 percent schedular rating is the highest rating possible under 
that code.  

Potentially applicable in rating the Veteran's service-connected 
left knee disability, are 38 C.F.R. §§ 4.71a, Diagnostic 
Codes 5260 and 5261, the diagnostic codes applicable to rating 
limitation of motion of the knee.  A 10 percent rating is 
warranted when flexion is limited to 45 degrees or when extension 
is limited to 10 degrees.  A 20 percent rating is warranted when 
flexion is limited to 30 degrees or when extension is limited to 
15 degrees.  

Also potentially applicable in rating the Veteran's left knee 
disability is 38 C.F.R. §§ 4.71a, Diagnostic Code 5257 the 
Diagnostic Code used to rate knee impairment associated with 
recurrent subluxation or lateral instability.  A 10 percent 
rating is warranted for slight impairment, manifested by 
recurrent subluxation or lateral instability.  A 20 percent 
rating is warranted for moderate impairment, while a 30 percent 
rating is warranted for severe impairment.  

The Veteran's service-connected right knee disability is rated 
based on limitation of motion, specifically limitation of 
extension of the leg.  38 C.F.R. §§ 4.71a, Diagnostic Code 5261.  

In rating knee disability, separate ratings may be assigned for 
instability and arthritis, as well as for lost flexion and 
extension.  Esteban v. Brown, 6 Vet. App. 259, 261 (1994) 
(holding that, while evaluation of the "same disability" or the 
"same manifestation" under various diagnoses is to be avoided, it 
is possible for a Veteran to have "separate and distinct 
manifestations" from the same injury, permitting different 
disability ratings); Vet. Aff. Op. Gen. Couns. Prec. 23-97 
(Multiple Ratings for Knee Disability, 62 Fed. Reg. 63,604 
(1997)); Vet. Aff. Op. Gen. Couns 9-98 (Multiple Ratings for 
Musculoskeletal Disability and Applicability of 38 C.F.R. 
§§ 4.40, 4.45, and 4.59, 63 Fed. Reg. 56704 (1998)) (holding that 
separate ratings may be assigned in cases where a service-
connected knee disability includes both limitation of motion due 
to arthritis and instability, provided that the degree of 
disability is compensable under each set of criteria); Vet. Aff. 
Op. Gen. Couns 9-04 (Rating Limitation of Flexion and Extension 
of the Leg, 69 Fed. Reg. 59990 (2004)) (holding that separate 
ratings may be assigned in cases where a service-connected knee 
disability includes both a compensable limitation of flexion 
under Diagnostic Code 5260 and a compensable limitation of 
extension under Diagnostic Code 5261 provided that the degree of 
disability is compensable under each set of criteria). 

Analysis 

In this case, the evidence shows that the Veteran has severe end 
stage arthritic change in his left knee with a documented history 
of arthroscopy and meniscectomy in 1987 and 1997.  He also has 
moderate degenerative changes in his right knee.  Both knee 
disorders are manifested primarily by complaints of pain and 
limitation and guarding of motion.  However, the preponderance of 
the evidence shows that the strength, sensation, and deep tendon 
reflexes are normal, and there is no evidence of atrophy.  As to 
his left knee, even when taking into account his complaints of 
pain as per the Courts holding in DeLuca, supra, and as per 
38 C.F.R. §§ 4.40, 4.45, he is able to flex to at least 35 
degrees and to extend it to at least 5 degrees.  As to the right 
knee, even when taking into account his complaints of pain as per 
the Courts holding in DeLuca, supra, and as per 38 C.F.R. 
§§ 4.40, 4.45, he is able to flex to at least 85 degrees and to 
extend it fully to 0 degrees.  

The Board finds that flexion to 35 degrees and 85 degrees do not 
meet the criteria for a rating in excess of 10 percent under 
38 C.F.R. § 4.71a, Diagnostic Codes 5260 because flexion is not 
limited to 30 degrees.  Likewise, the Board finds that extension 
to 5 degrees and 0 degrees do not meet the criteria for separate 
compensable ratings under 38 C.F.R. § 4.71a, Diagnostic Codes 
5261 because extension is not limited to 10 degrees.  Absent a 
compensable rating for extension, there is no basis for separate 
ratings for flexion and extension of either knee.  Therefore, the 
Veteran does not meet the schedular criteria for an increased 
rating or separate ratings for either knee.  38 C.F.R. § 4.71a; 
Esteban, supra; Vet. Aff. Op. Gen. Couns 9-04.  This is true 
throughout the period of time during which his claim has been 
pending and therefore consideration of staged ratings is not 
warranted.  Hart, supra.

In addition to the foregoing, the Board notes that the Veteran 
has braces for each knee.  However, there is no objective 
evidence of recurrent subluxation or lateral instability in 
either knee.  Absent such findings, a separate rating is not 
warranted for those manifestations under 38 C.F.R. § 4.71a, 
Diagnostic Code 5257.  Vet. Aff. Op. Gen. Couns. Prec. 23-97; 
Vet. Aff. Op. Gen. Couns 9-98.  This is true throughout the 
period of time during which his claim has been pending and 
therefore consideration of staged ratings is not warranted.  
Hart, supra.

Additional Considerations

In arriving at the foregoing decisions, the Board has considered 
the possibility of referring this case to the Director of the VA 
Compensation and Pension Service for possible approval of an 
extraschedular rating for the Veteran's service-connected 
degenerative disc disease at L5-S1 and his service-connected knee 
disabilities.  Ordinarily, the VA Schedule will apply unless 
there are exceptional or unusual factors which would render 
application of the schedule impractical.  See Fisher v. Principi, 
4 Vet. App. 57, 60 (1993).  An extraschedular disability rating 
is warranted upon a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization that would render impractical the 
application of the regular schedular standards.  38 C.F.R. § 
3.321(b)(1) (2009), Fanning v. Brown, 4 Vet. App. 225, 229 
(1993).

There is a three-step inquiry for determining whether a claimant 
is entitled to an extraschedular rating.  Thun v. Peake, 22 Vet. 
App. 111, 115 (2008).  First, the Board must determine whether 
the evidence presents such an exceptional disability picture that 
the available schedular evaluations for that service-connected 
disability are inadequate.  Second, if the schedular evaluation 
is found to be inadequate, the Board must determine whether the 
Veteran's disability picture exhibits other related factors, such 
as those provided by the regulation as "governing norms." Third, 
if the rating schedule is inadequate to evaluate a claimant's 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization, then the case must be referred to the VA Under 
Secretary for Benefits or the Director of the Compensation and 
Pension Service to determine whether, to accord justice, the 
claimant's disability picture requires the assignment of an 
extraschedular rating.

In this case, neither the Veteran nor his representative have 
expressly raised the matter of entitlement to an extraschedular 
rating.  The Veteran's contentions have been limited to those 
discussed above, i.e., that his disability is more severe than is 
reflected by the currently assigned rating.  See Brannon v. West, 
12 Vet. App. 32 (1998) (while the Board must interpret a 
claimant's submissions broadly, the Board is not required to 
conjure up issues that were not raised by the claimant).  
Moreover, the Veteran and his representative have not identified, 
and the Board has not found, any factors which may be considered 
to be exceptional or unusual with respect to the service-
connected degenerative disc disease at L5-S1 and his service-
connected knee disabilities.  In this regard, the record does not 
show that the Veteran has required frequent hospitalizations for 
any of those disabilities.  There is no unusual clinical picture 
presented, nor is there any other factor which takes the 
disability outside the usual rating criteria.  In short, the 
evidence does not support the proposition that the Veteran's 
service-connected degenerative disc disease at L5-S1 and his 
service-connected knee disabilities presents such an exceptional 
or unusual disability picture as to render impractical the 
application of the regular schedular standards.  Accordingly, 
further action is not warranted under 38 C.F.R. § 3.321 (b)(1).

In adjudicating this appeal, the Board has not overlooked the 
Court's recent holding in Rice v. Shinseki, 22 Vet. App. 447 
(2009) (per curiam) (holding that claims for higher evaluations 
also include a claim for a total rating based on individual 
unemployability (TDIU) when the appellant claims he is unable to 
work due to a service connected disability).  In this case, 
however, the Board finds that Rice is not applicable to the 
current appeal.  The Veteran has never claimed that his service 
connected knee and/or back disabilities prevent him from 
obtaining and/or maintaining employment.  Indeed, the Veteran has 
been fully employed as a law enforcement officer for many years.  
Although he has testified that his employer has accommodated his 
service-connected low back and knee disabilities by assigning him 
to more sedentary duties, there is no evidence that the Veteran 
is going to have to leave his employment due to those 
disabilities.  Therefore, the Board need not consider whether the 
Veteran meets the criteria for a TDIU.

In reaching the above conclusions, the Board has also not 
overlooked the Veteran's and his representative's written 
statements to the RO, the claimant's statements to his doctors, 
and the personal hearing testimony.  In this regard, the Veteran 
is credible to report on what he sees and feels and others are 
credible to report on what they can see.  See Jandreau, supra; 
Buchanan, supra; Charles, supra; also see Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  However, the Veteran and his 
representative are not competent to opine as to the problems 
caused by his back and knees because such opinions requires 
medical expertise which they have not been shown to have and 
these types of findings are not readily observable by a lay 
person.  Id; also see Espiritu, supra.  Furthermore, the Board 
finds more competent and credible the medical opinion provided by 
the experts at the Veteran's VA examinations than his and his 
representative's lay assertions.  Id; also see Guerrieri v. 
Brown, 4 Vet. App. 467, 473 (1993) ("the probative value of 
medical opinion evidence is based on the medical expert's 
personal examination of the patient, the physician's knowledge 
and skill in analyzing the data, and the medical conclusion the 
physician reaches....  As is true with any piece of evidence, the 
credibility and weight to be attached to these opinions [are] 
within the province of the [Board as] adjudicators. . .").

The Board has also considered the doctrine of reasonable doubt.  
However, as the preponderance of the evidence is against the 
Veteran's claims, the doctrine is not for application.  
38 U.S.C.A. § 5107(b) (West 2002); see also, e.g., Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


ORDER

A rating in excess of 10 percent is denied for degenerative disc 
disease, L5-S1, from January 3, 2006 through October 19, 2009.

A rating in excess of 20 percent is denied for degenerative disc 
disease, L5-S1, from October 20, 2009.

A rating in excess of 10 percent is denied for degenerative joint 
disease of the left knee, status post medial meniscectomy at all 
times during the pendency of the appeal.

A rating in excess of 10 percent is denied for degenerative 
changes of the right knee at all times during the pendency of the 
appeal.



______________________________________________
NEIL T. WERNER
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


